Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fred Grasso on 3/3/2022.
The application has been amended as follows: 
In claim 1: Please change “orthogonal to the contact base;” in line 15 to --orthogonal to the contact base, the contact base positioned on the front outer planar layer and the back outer planar layer;--.
In claim 7: Please change “via a compressive friction fit” to --via a clip fit--.
In claim 15: Please change “orthogonal to the contact base; wherein” in line 13 to --orthogonal to the contact base, the contact base positioned on the front layer and the back layer, and wherein--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is US PGPub 2012/0152349 to Cao, which teaches a module laminate having a front outer planar layer 114 and a back outer planar layer 116, and a contact (110 of Figs. 11, 12) including a contact base (portion of 110 not extending away from receptacle 116b, 146a/146b) and a contact prong (portion of 110 extending away from receptacle 116b, 146a/146b) having a distal end, the contact prong positioned in a plug channel (for instance, Fig. 11A shows a channel extending through 116b outlined in dashed line through which contact 110 extends). However, Cao does not teach or motivate forming the contact base .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726